BARNARD, P. J.
This is an application for a writ of mandate compelling the respondents, as the Board of Directors of the Imperial Irrigation District, to meet and count all of the votes cast at an election held in said district on February 6, 1935.
The petitioner herein was a candidate for treasurer of said irrigation district at the election referred to. An opposing candidate for that office was declared elected and this proceeding followed. With the exception of the names of the candidates and the office in question, the material facts herein are identical with those in the case of Barry v. Board of Directors of the Imperial Irrigation District, this day decided (ante, p. 412 [46 Pac. (2d) 298]).
*755Upon the authority of that case a.nd for the reasons therein given, the petition for a writ of mandate is denied.
Marks, J., and Jennings, J., concurred.
An application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 5, 1935.